IN THE SUPREME COURT OF THE STATE OF DELAWARE

KENNETH COBLE,                               §
                                             §   No. 28, 2016
       Defendant Below-                      §
       Appellant,                            §
                                             §
       v.                                    §   Court Below—Superior Court
                                             §   of the State of Delaware
STATE OF DELAWARE,                           §
                                             §   Cr. ID 1004005380
       Plaintiff Below-                      §
       Appellee.                             §

                             Submitted: March 8, 2016
                              Decided: April 28, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices

                                     ORDER

       This 28th day of April 2016, after careful consideration of the

appellant’s opening brief, the State’s motion to affirm, and the record on

appeal, the Court concludes that the December 18, 2015 order of the

Superior Court dismissing the appellant’s second motion for postconviction

relief should be affirmed. The motion was subject to summary dismissal

because it was the appellant’s second motion for postconviction relief

following his 2011 guilty plea.1 The appellant also failed to plead with

1
  Super. Ct. Crim. R. 61(d)(2) (effective June 4, 2014) (providing that a second or
subsequent motion for postconviction relief shall be summarily dismissed unless the
movant was convicted after trial and pleads with particularity a claim that the movant is
actually innocent or a claim that a new rule of constitutional law is retroactively
applicable and renders the conviction invalid).
particularity the existence of new evidence that created a strong inference of

actual innocence or a new rule of constitutional law that was retroactively

applicable. Although the Superior Court erroneously applied the provisions

of Superior Court Rule 61 that were in effect before the appellant filed his

second Rule 61 petition on September 1, 2015,2 we nonetheless affirm the

judgment below on the independent and alternative grounds stated in this

Order.3

       NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                            BY THE COURT:



                                            /s/ Karen L. Valihura
                                                   Justice




2
  See Collins v. State, 2015 WL 4717524, *1 (Del. Aug. 6, 2015) (holding, among other
things, that the version of Rule 61 in effect at the time the Rule 61 petition was filed
controlled the Court’s analysis of the motion).
3
  Unitrin, Inc. v. American Gen. Corp., 651 A.2d 1361, 1390 (Del. 1995) (noting that the
Delaware Supreme Court may affirm a trial court’s judgment for reasons different than
those articulated by the trial court).


                                           2